



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




FIRST AMENDMENT TO THE LEASE AGREEMENT


TECHNO PARK EMPREENDIMENTOS E ADMINISTRAÇÃO IMOBILIÁRIA LTDA., with its
principal place of business in the City of Campinas, State of São Paulo, at Av.
Dr. Moraes Salles, No. 711, 1st Floor, CEP 13010 001, Corporate Taxpayer
Identification Number (CNPJ/MF) No. [*], herein represented by its Managing
Member, Mr. Miguel Gilberto Pascoal, hereinafter simply referred to as LESSOR;
and


AMYRIS BRASIL LTDA., with its principal place of business in the City of
Campinas, State of São Paulo, at Rua James Clerk Maxwell, 315, Condomínio
Empresarial Techno Park, Corporate Taxpayer Identification Number (CNPJ/MF) No.
09.379.224/0001-20, herein represented in accordance with its Articles of
Organization, hereinafter simply referred to as LESSEE.


WHEREAS:


a)On August 10, 2011, LESSOR and LESSEE executed a Lease Agreement, hereinafter
simply referred to as AGREEMENT, by means of which LESSOR jointly, inseparably
and irreversibly leased to LESSEE, for a term of five (5) years, twelve (12)
Office Spaces, No. 11B through 16B and 21B through and including 26B, and all
these Office Spaces are located in Block 3 of Building 3 of a commercial
development currently named Condomínio Techno Plaza Corporate, located at Av.
John Dalton, No. 301, Lot 2, Block C, of the Real Estate Development Techno Park
Campinas, in the city of Campinas, State of São Paulo;


b)LESSEE is underusing the areas corresponding to Office Spaces No. 21B through
and including 24B, and it wishes to return them in advance to LESSOR;


c)LESSOR agrees with this partial early return, even though it is not
contemplated in the AGREEMENT, provided LESSEE meets the conditions and
penalties set forth in sections 8.1 and 13.1 of the AGREEMENT;


d)LESSEE agrees with payment of the termination fine set forth in section 13.1
of the AGREEMENT, proportionally to the office spaces hereby returned, i.e.,
four twelfths (4/12) of the total amount, which results in the amount of
forty-four thousand five hundred and twenty-three reais and sixty-five cents
(R$44,523.65) for the termination fine, calculated for the termination date July
31, 2013 - 4/12 x R$67,634.29 (rent in July/13) x 3 x (1-0.3417) = R$44,523.65;


e)LESSOR agrees that there shall be no additional cost for LESSEE to return the
aforementioned office spaces, i.e., LESSEE shall not be held liable for any
additional cost to restore the original conditions, provided such restoration is
not required by LESSOR within thirty (30) days after the date of execution of
this instrument, as a result of a need of the new Lease;

[ * ] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------



f)Due to the fact that the Urban Real Estate Tax (IPTU) relating to the fiscal
year 2013 has been paid by LESSEE in full, LESSOR has calculated the amount
corresponding to the office spaces hereby returned, for the period from the date
hereof to the end of this fiscal year, to offset it against the charges of
LESSEE relating to the termination fine. The calculated amount to be offset is,
on the date hereof, July 31, 2013, four thousand six hundred and sixty-six reais
and sixty-two cents (R$4,666.62), composed as follows:-










OFFICE SPACES


IPTU/2013 FULL AMOUNT
PERIOD FROM AUGUST 1ST TO DECEMBER 31, 2013
5 MONTHS = 5/12
21B


$2,851.21




$1,188.00


22B


$2,782.89




$1,159.54


23B


$2,782.89




$1,159.54


24B


$2,782.89




$1,159.54


TOTAL AMOUNT


$11,199.88




$4,666.62





NOW, THEREFORE, THE PARTIES RESOLVE TO EXECUTE THIS “FIRST AMENDMENT TO THE
LEASE AGREEMENT DATED AUGUST 10, 2011”, HEREINAFTER SIMPLY REFERRED TO AS “FIRST
AMENDMENT”, WHICH SHALL BE GOVERNED IN ACCORDANCE WITH THE FOLLOWING TERMS,
CLAUSES AND CONDITIONS:-


1.
LESSOR and LESSEE mutually terminate, on the date hereof, and LESSEE returns to
LESSOR, on July 31, 2013, the corresponding keys, the lease of Office Spaces No.
21B through 24B of Building 3 of the commercial development currently named
Condomínio Techno Plaza Corporate, located at Av. John Dalton, No. 301, Lot 2,
Block C, of the Private Real Estate Development Techno Park Campinas, in the
city of Campinas, State of São Paulo, for which reason section 2.1. of the
AGREEMENT is hereby amended and shall now read as follows:-



“2.1. LESSOR declares to be the owner and lawful holder of eight (8) Office
Spaces, No. 11 B through 16B and No. 25B and including 26B, enrolled under No.
136.980, 136.981, 136.982, 136.983, 136.984, 136.985, 136.990 and 136.991, in
the Second Register of Deeds of Campinas, State of São Paulo, which jointly,
inseparably and irreversibly constitute the Real Property, totaling a private
area of one thousand and nine point sixty-six square meters (1,009.6600 m2), and
total covered common area of non-proportional division of two hundred and twelve
point thirty-seven square meters (212,37 m2), all of which are located in
Building 3, Block B of Condomínio Techno Plaza Corporate, located at Av. John
Dalton, No. 301, Lot 2, Block C, of the Private Real Estate Development Techno
Park Campinas, in the city of Campinas, State of São Paulo. Taken as a whole,
these Office Spaces entitle lessee to the use of thirty-two (32) medium-sized
dedicated uncovered parking spaces for passenger vehicles, of which twenty-four
(24) parking spaces are exclusively reserved for the users of these office
spaces and eight (8) parking spaces are included in the parking spaces reserved
for visitors.”





--------------------------------------------------------------------------------



2.
In view of the amendment above, the Parties agree that the monthly rent of the
Office Spaces, which remain leased to LESSEE, shall correspond to two thirds
(2/3) or sixty-six point sixty-seven percent (66.67%) of the price of the rent
before the aforementioned termination, for which reason section 4.1. of the
AGREEMENT shall now read as follows:-



“4.1. The monthly rent of the AGREEMENT, effective as of the date hereof, shall
be the amount resulting from the increase, to the amount of forty-five thousand
and eighty-nine reais and forty- eight cents (R$45,089.48), of the corresponding
annual adjustment of the rent, calculated pursuant to the variation of the
General Market Price Index disclosed by the Getúlio Vargas Foundation
(IGPM-FGV), measured in the period from August 1st, 2012 to July 31, 2013, which
LESSEE agrees to pay by the fifth (5th) day of the month following the month of
maturity, by means of bank slip or, should there not be any, at the principal
place of business of LESSOR, during business hours, or at any other address at
the discretion of LESSOR.”


3.
LESSEE hereby pays to LESSOR, by means of check No. 392, of branch [*], of Banco
Itaú, the amount of thirty-nine thousand eight hundred and fifty-seven reais and
three cents (R$39,857.03) corresponding to the fine, in the amount of forty-four
thousand five hundred and twenty-three reais and sixty-five cents (R$44,523.65),
for termination of the lease of the suites referred to in “1”, less the
corresponding amount of the IPTU/2013 relating to the period from August 1st,
2013 through December 31, 2013, in the amount of four thousand six hundred and
sixty-six reais and sixty-two cents (R$4,666.62).



4.
LESSOR shall request, on the date hereof, the withdrawal of 22.22% - 1/3 of
66.66% - of the investment in savings account by legal entity made in the name
of LESSOR, in checking account No. [*] of Banco Safra, pursuant to the
provisions of section 14.1, paragraph 2 of the AGREEMENT, which amount, after
deduction of the applicable taxes, due by LESSOR, shall be credited by LESSOR to
the following checking account:



Banco Itaú [*]
Branch: [*]
Checking Account: [*]



[ * ] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------



5.
In view of the above, it is hereby agreed that: (i) upon partial termination of
the AGREEMENT and actual delivery of the Office Spaces No. 21B through 24B of
Building 3 mentioned in item 1 above; (ii) upon payment of the fine relating to
this partial termination, as set forth in item 3; (iii) upon withdrawal of the
investment in savings account by legal entity and appropriate deduction of the
applicable taxes mentioned in item 4 above; and (iv) upon execution hereof, the
Parties shall grant each other full, general, irrevocable and irreversible
release with respect to any and all rights, obligations and/or claims under the
AGREEMENT executed between the Parties, with general settlement for purposes of
articles 840 and 849 of the Brazilian Civil Code, specifically with respect to
termination of the lease with respect to the aforementioned suites No. 21B
through 24B of Building 3 of Condomínio Techno Plaza Corporate, and the Parties
shall have nothing else to claim from each other, on any account, in or out of
court, by themselves or by their successors, now or in the future.



6.
All other clauses and conditions of the AGREEMENT shall remain unchanged and in
full force, to the extent that they do not breach the provisions of this
instrument.



7.
All clauses and conditions of this First Amendment shall prevail over any other
oral agreements or offers occurred until then and which conflict with the
provisions hereof, or which have been agreed before the date of execution
hereof, excluding the other provisions contained in the AGREEMENT, which shall
remain in full force as provided in section 6 above.



IN WITNESS WHEREOF, the parties execute this instrument in three (3)
counterparts of same contents, along with the two witnesses below, which were
present to all.


Campinas, July 31, 2013.


/s/ Miguel Gilberto Pascoal
TECHNO PARK EMPREENDIMENTOS E ADMINISTRAÇÃO IMOBILIÁRIA LTDA.
Miguel Gilberto Pascoal


/s/ Anatilde Vieira    /s/ Erica Baumgarten
AMYRIS BRASIL LTDA. WITNESSES:
1. /s/José Luiz Camargo Guazzelli    2. /s/Ana Paula Selonke de Souza
Name: José Luiz Camargo Guazzelli    Name: Ana Paula Selonke de Souza Taxpayer
Card (CPF): [*]    Taxpayer Card (CPF): [*]





[ * ] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.